Citation Nr: 0500626	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-46 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 25, 1996, 
for an award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1967 to June 1975.

This appeal is from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded this case in May 2004 to afford the 
veteran a hearing before a Veterans Law Judge at the RO (a 
Travel Board), which is the veteran's right.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.700(a) (2004).

The RO scheduled the hearing for a September 2004 date.  
Three days prior to the hearing, the veteran's representative 
contacted the RO by telephone to report the veteran was 
incarcerated and to request the hearing be rescheduled.  The 
RO did not reschedule the hearing, but returned the case to 
the Board.

The RO acted correctly.  Regulation provides that a claimant 
may request rescheduling of a Travel Board hearing for good 
cause, in writing to the VA official that signed the letter 
scheduling the hearing (in this case, the Veterans Service 
Center Manager), two weeks prior to the hearing date.  
38 C.F.R. § 20.704(c) (2004).  The veteran notified the RO, 
through his representative, by telephone, three days prior to 
the hearing.  The hearing date passed.  The veteran did not 
attend.

Regulation provides the Veterans Law Judge discretion to 
grant a request to reschedule a hearing that was not in 
strict compliance with the rules for such requests if the 
judge determines there was good cause for failure to attend 
the hearing.  Id.  If the judge orders that the hearing be 
rescheduled, it will be rescheduled for the next available 
hearing date after the contingency that gave rise to the 
request for postponement has been removed.  Id. (emphasis 
added).

The veteran had good cause for requesting postponement of the 
hearing.  His attendance at a hearing is contingent upon his 
release from jail.  He will know when he becomes available to 
attend a Travel Board hearing.  He or his representative must 
inform the Veterans Service Center Manager, in writing, when 
he becomes available to attend a hearing.  The RO will 
schedule the hearing only after he notifies the RO in writing 
that he is available to attend a hearing.

The veteran may withdraw his request for a hearing at any 
time.  Notice of the withdrawal must be given to the office 
of the official who signed the notice of the hearing date he 
wishes to reschedule.  His representative may withdraw the 
request only with his consent.  38 C.F.R. § 4.704(e) (2004).

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran and his 
representative that he will be scheduled 
for a hearing before a Veterans' Law 
Judge to be held at the RO after he or 
his representative reports he is 
available to attend the hearing.  Make 
clear that his appeal will remain pending 
at the RO until he or his representative 
notifies the Veterans Service Center 
Manager that he can attend a hearing, or 
until he or his representative notifies 
the manager that he withdraws his request 
for a Travel Board hearing.

2.  Diary the veteran's appeal until such 
time as the veteran either notifies the 
RO that he is available to attend a 
Travel Board hearing, or until the 
veteran withdraws his request for a 
Travel Board hearing.

?	If and only if the veteran removes 
the contingency that prevented his 
attendance at the September 2004 
hearing, schedule the veteran for a 
Travel Board hearing at the RO in 
accordance with applicable law.

?	If and only if the veteran withdraws 
his request for a Travel Board 
hearing, return the claims file to 
the Board for appellate review.

Thereafter, return the case to the Board for further 
appellate consideration in accordance with current appellate 
procedures, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




